     Case 3:20-cv-00579-LAB-WVG Document 59 Filed 04/19/21 PageID.2690 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11      JASON BECK, et al.                        Case No.: 20cv579-LAB (WVG)
12                                  Plaintiffs,
                                                  ORDER DENYING AS MOOT
13      v.                                        JOINT MOTION TO STAY
14      CAMP PENDLETON AND
        QUANTICO HOUSING, LLC, et al.
15
                                 Defendants.
16
17
18           On March 12, the Court denied Defendants’ motion to dismiss, finding that,
19    among other things, they were not entitled to immunity. The Court did not resolve
20    the question of whether the immunity they asserted was jurisdictional. They filed a
21    notice of appeal of that order, and the Ninth Circuit has set a briefing schedule.
22    The parties have now filed a joint motion to stay the case, pending the outcome of
23    Childs v. San Diego Family Housing, LLC (9th Circuit Case No. 20-56049), the
24    outcome of which will likely be controlling in this case.
25           A valid notice of appeal divests the district court of jurisdiction over all but
26    tangential matters. Marks v. Clarke, 102 F.3d 1012, 1017 n.8 (9th Cir. 1996). The
27    denial of immunity is immediately appealable. Mitchell v. Forsyth, 472 U.S. 511,
28    529–30 (1985). Plaintiffs’ joinder in the motion makes clear that they do not believe

                                                  1
                                                                                      20cv579
     Case 3:20-cv-00579-LAB-WVG Document 59 Filed 04/19/21 PageID.2691 Page 2 of 2



1     the Court should certify it as frivolous and continue adjudicating the claims. See
2     Marks, 102 F.3d at 1017 n.8 (holding that district court is not divested of jurisdiction
3     where it certifies that interlocutory appeal is frivolous or forfeited). Because the
4     issue of immunity is central to the case, and because immunity could deprive the
5     Court of jurisdiction, the matters appealed pertain to the entire case. The Court
6     therefore finds that the interlocutory appeal has divested it of jurisdiction to
7     proceed, and that no stay is necessary.
8           The joint motion to stay pending resolution of the appeal is DENIED AS
9     MOOT.
10
11          IT IS SO ORDERED.
12    Dated: April 19, 2021
13
14                                             Honorable Larry Alan Burns
                                               United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                       20cv579
